FOURTH AMENDMENT TO REGISTRATION RIGHTS AGREEMENTS

           FOURTH AMENDMENT dated as of January 30, 2006 to the REGISTRATION
RIGHTS AGREEMENTS dated as of September 14, 2004 and November 29, 2004, by and
among INTERPOOL, INC., a Delaware corporation (the “Company”), and the investors
signatory hereto (each a “Holder” and, collectively, the “Holders”).

W I T N E S S E T H :

           WHEREAS, the Company, the Holders and certain other investors party
thereto (the Holders, together with such other investors, being referred to
collectively as the “Original Investors”) entered into a Securities Purchase
Agreement dated as of September 14, 2004 (the “September Purchase Agreement”)
and/or an Agreement dated as of November 29, 2004 (the “November Purchase
Agreement”), pursuant to which the Company issued to the Original Investors the
Company’s 6% Senior Notes Due 2014 (the “Notes”);

           WHEREAS, the Company and certain of the Original Investors entered
into a Registration Rights Agreement dated as of September 14, 2004 (the
“September Registration Rights Agreement”) and/or a Registration Rights
Agreement dated as of November 29, 2004 (the “November Registration Rights
Agreement”), pursuant to which the Company agreed to use its commercially
reasonable efforts to register the Notes under the Securities Act of 1933 for
the benefit of the Original Investors; and

           WHEREAS, the Company and certain of the Original Investors entered
into an Amendment dated as of April 26, 2005 (the “First Amendment”), a Second
Amendment dated as of June 29, 2005 (the “Second Amendment”) and a Third
Amendment dated as of October 28, 2005 (the “Third Amendment”) to the September
Registration Rights Agreement and the November Registration Rights Agreement,
pursuant to which the Company and such Original Investors agreed to amend the
September Registration Rights Agreement and the November Registration Rights
Agreement (such agreements, as so amended, being referred to collectively as the
“Registration Rights Agreements”) as set forth therein;

           WHEREAS, the Company and the Holders, who constitute the holders of a
majority of the “Registrable Securities” (as defined in the September
Registration Rights Agreement and in the November Registration Rights
Agreement), now desire to further amend the Registration Rights Agreements as
hereinafter set forth.

           NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained, it is agreed as follows (it being understood that the
agreement below of Goldman, Sachs & Co. applies solely to the September
Registration Rights Agreement as Goldman, Sachs & Co. was not a party to the
November Registration Rights Agreement):

           SECTION 1.  AMENDMENT TO REGISTRATION RIGHTS AGREEMENTS. Effective as
of the date hereof, each of the Registration Rights Agreements is hereby amended
as follows:

           (a)  by deleting the references to “January 6, 2006” in the second
sentence of Section 2(a), and in Section 3(c)(i) (such references having
previously been changed from July 1, 2005 to January 6, 2006 pursuant to the
previous amendments), and inserting, in lieu of each such reference, “March 6,
2006” and


           (b)  by deleting clause (ii) of the first sentence of Section 2(d)
and inserting, in lieu of such clause, the following: “(ii) such Exchange
Registration Statement or Shelf Registration Statement has not become effective
or been declared effective by the Commission on or prior to April 1, 2006; or”.


           SECTION 2.  EFFECT ON REGISTRATION RIGHTS AGREEMENTS.

           (a)  On and after the date hereof, each reference in the Registration
Rights Agreements to “this Agreement”, “herein”, “hereof”, “hereunder” or words
of similar import, shall mean and be a reference to such Registration Rights
Agreement as amended hereby.


           (b)  Except as specifically amended above in connection herewith,
each Registration Rights Agreement shall remain in full force and effect and is
hereby ratified and confirmed.


           (c)  The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Original Investors or the Holders under the
Registration Rights Agreements or any document executed in connection therewith.


           SECTION 3.  GOVERNING LAW. THIS AMENDMENT AND THE OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

           SECTION 4.  COUNTERPARTS. This Amendment may be executed in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement.

          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
date first written above.

INTERPOOL, INC.



By:                                                                     
         Name:
         Title:


GREYWOLF CAPITAL PARTNERS II LP



By:                                                                     
         Name:
         Title:


GREYWOLF CAPITAL OVERSEAS FUND



By:                                                                     
         Name:
         Title:


GREYWOLF HIGH YIELD MASTER FUND



By:                                                                     
         Name:
         Title:


CASPIAN CAPITAL PARTNERS, LP



By:   MARINER INVESTMENT GROUP, INC.,
         as Investment Advisor

By:                                                                     
         Name:
         Title:


MARINER LDC



By:   MARINER INVESTMENT GROUP, INC.,
         as Investment Advisor

By:                                                                     
         Name:
         Title:


MARINER OPPORTUNITIES FUND, LP



By:   MARINER INVESTMENT GROUP, INC.,
         as Investment Advisor

By:                                                                     
         Name:
         Title:


MARINER VOYAGER MASTER FUND, LTD



By:   MARINER INVESTMENT GROUP, INC.,
         as Investment Advisor


By:                                                                     
         Name:
         Title:


RIVA RIDGE MASTER FUND, LTD.



By:   RIVA RIDGE CAPITAL MANAGEMENT
         LP, As Investment Manager

By:   RIVA RIDGE GP LLC, GP to the
         Investment Manager

By:                                                                     
         Name:
         Title:



MARINER LDC


By:   RIVA RIDGE CAPITAL MANAGEMENT
         LP, As Investment Manager


By:                                                                     
         Name:
         Title:


GOLDMAN, SACHS & CO.



By:                                                                     
         Name:
         Title:
